ON MOTION for rehearing.
HAWKINS, Presiding Judge.
On March 6, 1940, the appeal- was dismissed because of a defective caption in the transcript. On April 24th, 1940, at *658the instance of appellant a writ of certiorari was granted to the end that such defect be remedied. It was corrected by supplemental transcript, and on May 22, 1940, the appeal was reinstated and the judgment affirmed.
Had appellant desired to file a motion for rehearing he had 15 days from said date to do so. Not until June 13, 1940, was such motion received by the Clerk of this court, which was long after the expiration of the 15 days. Under such circumstances the motion may not be considered. Branch’s Ann. Tex. P. C., Sec. 605, and cases cited. 4 Tex. Jur. page 510, Sec. 357, and cases there cited.
The motion is ordered stricken from the docket.